OPINION ON REHEARING
The opinion of the court was delivered by
Dawson, C. J.:
For reasons which appeared sufficient to the court, appellant’s motion for a rehearing was granted. The cause was again briefed and argued at length, and upon further exhaustive consideration our first judgment of affirmance announced in 156 Kan. 230, 132 P. 2d 624, is adhered to.
Included in the motion for a rehearing was a request that in the event of a reaffirmance we should interpret the trial court’s finding of fact and conclusion of law which pertain to an offer of defendant Beachy to erect a trust fund for the benefit of the minor heirs of Lichty out of a proportionate increase of the assets of the Snyder Ice Cream Company accruing to the 135 shares of stock acquired by him, which was the crucial issue in this litigation. But this matter is still pending in the district court; nobody is complaining about it; and clearly it is not now open to appellate review. (Wideman v. Faivre, 100 Kan. 102, 108, 163 Pac. 619.)
The judgment is reaffirmed.